DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s arguments filed on 09/15/2022 with respect to claims 1 – 5, 7-14, 16, 18-21  have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,  5, 7, 8, 10, 11,13- 14, 16, 18-19 and 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Pub: 20190029012 A1) hereinafter Wu,  and further in view of Xue et al. (US Pub 20160143035 A1) hereinafter Xue

As to claim 1. Wu teaches a method of operating a user equipment in a radio access network, the user equipment being configured with a feedback configuration of transmission of feedback signaling by the user equipment, ([0195] base station independently configure  a UE, a feedback period of channel state information CSI (CSI) on carriers)
the feedback signaling pertaining to downlink signaling,([0195] feed back for downlink data on downlink carrier)
 the feedback configuration indicating transmission of feedback signaling on a first carrier with a first numerology, and according to a configured transmission timing, the method comprising: ([0211] [0221] Fig. 4, base station configure channel resources use by UE for HARQ-ACK feedback indicated by dynamic signaling; HARQ-ACK  information corresponding to data in 4101 is fed back in 4205 corresponding to 4105)
the feedback signaling including at least one of acknowledgement information and measurement information, ([0221] Fig. 4, HARQ-ACK  information corresponding to data in 4101 is fed back in 4205 corresponding to 4105,) 
 the downlink signaling being transmitted on a downlink carrier with a downlink numerology, ([0220] [0221] Fig. 4, downlink signaling on downlink carrier 4101, 4101 is downlink numerology)
the downlink carrier being different from the first carrier, the downlink numerology being different from the first numerology. ([0220] [0221] Fig. 4,  downlink signaling on downlink carrier 4101, 4101 is downlink numerology and  uplink carrier, first numerology, i.e., downlink numerology different from first numerology)
Wu does not teach transmitting the feedback signaling on the first carrier at an updated transmission timing which is later in time than the configured transmission timing if the configured transmission timing is within a signaling time interval of transmission, by the user equipment, of second signaling on the first carrier, 
Xue teaches transmitting the feedback signaling on the first carrier at an updated transmission timing which is later in time than the configured transmission timing if the configured transmission timing is within a signaling time interval of transmission, by the user equipment, of second signaling on the first carrier ([0103] Fig. 2,   base station schedules PUSCH transmission that is on an uplink carrier 2, and in this case, the base station triggers the UE to switch from an uplink carrier 1 to the uplink carrier  2.; because  UE needs to feed back ACK/NACK to the base station on the uplink carrier  1 that is system-associated with the downlink carrier 1, the UE uses the uplink carrier  1 in a subframe 5 to perform ACK/NACK feedback i.e., updated transmission timing)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Xue with the teaching of Wu  because Xue teaches that using uplink carrier  1 in a subframe 5 to perform ACK/NACK feedback would reduce additional signaling brought about because the base station instructs the UE to perform carrier switching, thereby saving signaling overheads. (Xue [0123])
Claims 2, 3, 4, 14 is interpreted and rejected for the same reasons as set forth in claim 1. 

As to calim 5 the combination of Wu and Xue specifically Wo  teaches that wherein the second signaling is data signaling on a data channel. ([0190] [0221] Fig. 4,  downlink signaling on downlink carrier 4101, 4101 is downlink numerology on a physical downlink shared channel PDSCH)

Claim 16 is interpreted and rejected for the same reasons as set forth in claim 5. 

As to calim 7  the combination of Wu and Xue specifically Wu teaches that wherein the configured transmission timing is configured based on the downlink numerology ([0195] [0221] Fig. 4,base station independently configure  a UE, a feedback period of channel state information CSI (CSI) on carriers;   downlink signaling on downlink carrier 4101, 4101 is downlink numerology and  uplink carrier, first numerology, i.e., downlink numerology different from first numerology)

Claim 18 is interpreted and rejected for the same reasons as set forth in claim 7. 

As to calim 8 the combination of Wu and Xue specifically Xue teaches that wherein the updated transmission timing is located on resources scheduled for a control channel or a data channel.  ([0103] Fig. 2, , the base station  schedules PUSCH  transmission that is on an uplink carrier 2, and in this case, the base station triggers the UE to switch from an uplink carrier 1 to the uplink carrier 2)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Xue with the teaching of Wu  because Xue teaches that using uplink carrier  1 in a subframe 5 to perform ACK/NACK feedback would reduce additional signaling brought about because the base station instructs the UE to perform carrier switching, thereby saving signaling overheads. (Xue [0123])

Claim 19 is interpreted and rejected for the same reasons as set forth in claim 8. 

As to claim 10 the combination of Wu and Xue specifically Wu  teaches that wherein the feedback signaling comprises an indication of the downlink signaling it pertains to. ([0211] [0221] Fig. 4, base station configure channel resources use by UE for HARQ-ACK feedback indicated by dynamic signaling; HARQ-ACK  information corresponding to data in 4101 is fed back in 4205 corresponding to 4105)

Claim 21 is interpreted and rejected for the same reasons as set forth in claim 10. 

As to claim 11 the combination of Wu and Xue specifically Wu  teaches that
wherein the downlink signaling is one of data signaling and control signaling. ([0200] Fig. 4, A channel resource in the PUCCH format 1a is implicitly notified to the UE by using indication information of a first control channel element (CCE) of a PDCCH for scheduling downlink data transmission)

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Wu, Xue and further in view of Chung et al. (US Pub: 20120069795 A1) hereinafter Chung,
As to calim 12 the combination of Wu and Xue specifically Wu teaches wherein the configured transmission timing is configured relative to  the downlink carrier, the downlink carrier having a shorter symbol time length than the first numerology. ([0218] Fig. 4,  a TTI length of downlink transmission is two symbols, and a TTI length of uplink transmission is three symbol (i.e., first numerology) , a TTI length of downlink transmission is 0.25 ms, and a TTI length of uplink transmission is one symbol, a plurality of downlink transmission data blocks corresponding to different TTI lengths may be from a same carrier or may be from different carriers)

As to calim 13 the combination of Wu and Xue specifically Wu teaches wherein the feedback configuration is configured based on one or more messages selected from a group consisting of:
Radio Resource Control messages;
Medium Access Control messagesand
Control Information messages ([0195] CSI, a control bit in dynamic downlink control information DCI is used to trigger aperiodic CSI) 

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Xue and further in view of Yang et al. (US Pub: 20130114554 A1) hereinafter Yang 

As to calim 9 the combination of Wu and Xue does not teach wherein the feedback signaling is one of rate-matched and punctured on data signaling after the second signaling.
Yang teaches wherein the feedback signaling is one of rate-matched and punctured on data signaling after the second signaling. (Yang [0074]Fig. 9,  Ack/Nack is inserted through puncturing into part of SC-FDMA resources to which the UL-SCH data is mapped)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Yang with the teaching of Wu and Xue because Yang teaches that transmitting ack/nack by puncturing resources on which the UL-SCH data is mapped would allow to efficiently transmit control information can be efficiently transmitted in a wireless communication system. (Yang [0012])

Claim 20 is interpreted and rejected for the same reasons as set forth in claim 9. 

Conclusion
     
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ATIQUE AHMED/
Primary Examiner, Art Unit 2413